 


 HCON 122 ENR: Protection of the Right of Tribes to stop the Export of Cultural and Traditional Patrimony Resolution
U.S. House of Representatives
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 122 
 
 
December 1, 2016 
Agreed to 
 
CONCURRENT RESOLUTION 
Concurrent resolution supporting efforts to stop the theft, illegal possession or sale, transfer, and export of tribal cultural items of American Indians, Alaska Natives, and Native Hawaiians in the United States and internationally 
 
 
1.Short TitleThis concurrent resolution may be cited as the Protection of the Right of Tribes to stop the Export of Cultural and Traditional Patrimony Resolution or the PROTECT Patrimony Resolution. 2.DefinitionsIn this resolution: 
(1)Native AmericanThe term Native American means— (A)with respect to an individual, an individual who is a member of an Indian tribe (as defined in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)); and 
(B)with respect to the cultural nature or significance of an item, right, or other object or concept, being of or significant to— (i)an Indian tribe (as defined in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)); or 
(ii)a Native Hawaiian organization (as defined in that section (25 U.S.C. 3001)). (2)Tribal cultural itemThe term tribal cultural item has the meaning given the term cultural item in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001). 
3.FindingsCongress finds the following: (1)Tribal cultural items— 
(A)have ongoing historical, traditional, or cultural importance central to a Native American group or culture; (B)cannot be alienated, appropriated, or conveyed by any individual; and 
(C)are vital to Native American cultural survival and the maintenance of Native American ways of life. (2)The nature and description of tribal cultural items are sensitive and to be treated with respect and confidentiality, as appropriate. 
(3)Violators often export tribal cultural items internationally with the intent of evading Federal and tribal laws. (4)Tribal cultural items continue to be removed from the possession of Native Americans and sold in black or public markets in violation of Federal and tribal laws, including laws designed to protect Native American cultural property rights. 
(5)The illegal trade of tribal cultural items involves a sophisticated and lucrative black market, where the items are traded through domestic markets and then are often exported internationally. (6)Auction houses in foreign countries have held sales of tribal cultural items from the Pueblo of Acoma, the Pueblo of Laguna, the Pueblo of San Felipe, the Hopi Tribe, and other Indian tribes. 
(7)After tribal cultural items are exported internationally, Native Americans have difficulty stopping the sale of the items and securing their repatriation to their home communities, where the items belong. (8)Federal agencies have a responsibility to consult with Native Americans to stop the theft, illegal possession or sale, transfer, and export of tribal cultural items. 
(9)An increase in the investigation and successful prosecution of violations of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) and the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.) is necessary to deter illegal trading in tribal cultural items. (10)Many Indian tribes and tribal organizations have passed resolutions condemning the theft and sale of tribal cultural items, including the following: 
(A)The National Congress of American Indians passed Resolutions SAC–12–008 and SD–15–075 to call on the United States, in consultation with Native Americans— (i)to address international repatriation; and 
(ii)to take affirmative actions to stop the theft and illegal sale of tribal cultural items both domestically and internationally. (B)The All Pueblo Council of Governors, representative of 20 Pueblo Indian tribes— 
(i)noted that the Pueblo Indian tribes of the Southwestern United States have been disproportionately affected by the sale of tribal cultural items both domestically and internationally in violation of Federal and tribal laws; and (ii)passed Resolutions 2015–12 and 2015–13 to call on the United States, in consultation with Native Americans— 
(I)to address international repatriation; and (II)to take affirmative actions to stop the theft and illegal sale of tribal cultural items both domestically and internationally. 
(C)The United South and Eastern Tribes, an intertribal organization comprised of 26 federally recognized Indian tribes, passed Resolution 2015:007, which calls on the United States to address all means to support the repatriation of tribal cultural items from beyond United States borders. (D)The Inter-Tribal Council of the Five Civilized Tribes, uniting the Chickasaw, Choctaw, Cherokee, Muscogee (Creek), and Seminole Nations, passed Resolution 12–07, which requests that the United States, after consultation with Native Americans, assist in international repatriation and take immediate action to address repatriation. 
4.Declaration of CongressCongress— (1)condemns the theft, illegal possession or sale, transfer, and export of tribal cultural items; 
(2)calls on the Secretary of the Interior, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, and the Attorney General to consult with Native Americans, including traditional Native American religious leaders, in addressing the practices described in paragraph (1)— (A)to take affirmative action to stop the practices; and 
(B)to secure repatriation of tribal cultural items to Native Americans; (3)supports the efforts of the Comptroller General of the United States— 
(A)to determine the scope of illegal trafficking in tribal cultural items domestically and internationally; and (B)to discuss with Native Americans, including traditional Native American religious leaders, relevant Federal officials, and other individuals and entities, as appropriate, the steps required— 
(i)to end illegal trafficking in, and the export of, tribal cultural items; and (ii)to secure repatriation of tribal cultural items to the appropriate Native Americans; 
(4)supports the development of explicit restrictions on the export of tribal cultural items; and (5)encourages State and local governments and interested groups and organizations to work cooperatively in— 
(A)deterring the theft, illegal possession or sale, transfer, and export of tribal cultural items; and (B)securing the repatriation of tribal cultural items to the appropriate Native Americans. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
